DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In response to requirement of a new title that is clearly indicative of the invention to which the claims are directed, applicant has submitted an amendment to the title of the application. The amendment to the title is hereby entered and the objection to the title of the specification is hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 4,849,803) of prior record, hereinafter Yamamoto in view of Arai (US 2004/0007772) of prior record, hereinafter Arai.

Regarding claim 6, Yamamoto (refer to Figure 2) teaches a power semiconductor device (Col. 1, lines 13-21), comprising: 
a semiconductor element (5 or 6 – see Col. 1, lines 35-42); 
a terminal (7 or 8 – see Col. 1, lines 35-42, noting that material of 7 and 8 is disclosed as copper, which has an inherent property of having linear expansion coefficient of about 16.5 x 10-6 /0C) bonded to an upper surface of the semiconductor element (see Figure 2); 
a chassis (comprising 1 and 2 – see Col. 2, lines 51-53) housing the semiconductor element (5 or 6) and the terminal (7 or 8); and 
-5 /0C) covering at least the semiconductor element (5 or 6); and a second sealing resin (9, see Col. 2, lines 58-62, which discloses linear expansion coefficient of the resin material 9 as 3.0 x 10-3 /0C ) formed on an upper portion of the first sealing resin (13 or 14), 
in an operation temperature of the semiconductor element, the first sealing resin(13 or 14) has a smaller linear expansion coefficient (i.e. 2.2 x 10-5 /0C, as explained above) than the second sealing resin (9, for which value is 3.0 x 10-3 /0C) and a difference of a linear expansion coefficient between the first sealing resin and the terminal (that is: 2.2 x 10-5 /0C  - 16.5 x 10-6 /0C) is smaller than a difference of a linear expansion coefficient between the second sealing resin and the terminal (that is: 3.0 x 10-3 /0C   - 16.5 x 10-6 /0C). 
Yamamoto does not teach “an aluminum wiring connected to the semiconductor element” wherein “the aluminum wiring does not come in contact with the second sealing resin, but is covered by the first sealing resin”. However, Yamamoto teaches that the device is a power device (Col. 1, lines 13-21) and Arai (US 2004/0007772) teaches that for power semiconductor devices, it is known to connect some electrodes such as emitter and gate electrode by Al wire bonding (para 6). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Yamamoto so that the semiconductor element further comprises an aluminum wiring connected to the semiconductor element (for wire bonding emitter and gate electrode by wire bonding, as explained above), and as such, the aluminum wiring .  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Kim (US 2014/0252325), hereinafter Kim. 

Regarding claims 7-8, Yamamoto (refer to Figure 2) teaches a power semiconductor device (Col. 1, lines 13-21), comprising: 
a semiconductor element (5 or 6 – see Col. 1, lines 35-42); 
a terminal (7 or 8 – see Col. 1, lines 35-42, noting that material of 7 and 8 is disclosed as copper, which has an inherent property of having linear expansion coefficient of about 16.5 x 10-6 /0C) bonded to an upper surface of the semiconductor element (see Figure 2); 
a chassis (comprising 1 and 2 – see Col. 2, lines 51-53) housing the semiconductor element (5 or 6) and the terminal (7 or 8), the chassis including a bottom surface (bottom-most surface of 1 in orientation of Figure 2) and an inner sidewall surface (any one or more of the inner walls that form the various sidewalls of the 
a sealing resin sealing the semiconductor element and the terminal in the chassis (2), wherein the sealing resin including a first sealing resin (13 or 14 – Col. 2, line 63 to Col. 3, line 10, which discloses linear expansion coefficient of the resin material as 2.2 x 10-5 /0C) covering at least the semiconductor element (5 or 6); and a second sealing resin (9, see Col. 2, lines 58-62, which discloses linear expansion coefficient of the resin material 9 as 3.0 x 10-3 /0C ) formed on an upper portion of the first sealing resin (13 or 14), 
in an operation temperature of the semiconductor element, the first sealing resin (13 or 14) has a smaller linear expansion coefficient (i.e. 2.2 x 10-5 /0C, as explained above) than the second sealing resin (9, for which value is 3.0 x 10-3 /0C) and a difference of a linear expansion coefficient between the first sealing resin and the terminal (that is: 2.2 x 10-5 /0C  - 16.5 x 10-6 /0C) is smaller than a difference of a linear expansion coefficient between the second sealing resin and the terminal (that is: 3.0 x 10-3 /0C   - 16.5 x 10-6 /0C). 
Yamamoto does not teach that “an inner sidewall surface of the chassis has “a concave portion”. Kim (US 2014/0252325), which also discloses a semiconductor device with encapsulation (para 9), teaches that it is known in the art that creating concave-convex regions in encapsulation increases adhesion between the encapsulant and the part to which the encapsulant must adhere by increasing their contact area, which in turn improves reliability (para 77). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to .

Allowable Subject Matter

Claims 1-5, 9 and 12 are allowable.  The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
Claims 1-5 and 12 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 1 that requires “the second sealing resin is positioned entirely to a side of the terminal opposite a side of the semiconductor element” (see last 2 lines of claim 1).  Also see applicant’s arguments (page 7, 2nd paragraph) in applicant’s response of 12/3/2021, which are persuasive.   
Similarly, claim 9 is allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 9 that requires “the second sealing resin is positioned entirely to a side of the terminal opposite a side of the semiconductor element” (see last 2 lines of claim 9).  

Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered. Arguments related to claims 1-5 are persuasive, as indicated above. 
Applicant’s arguments with respect to claims 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Arguments related to claims 6-8 are not persuasive and are addressed below: On page 7 of applicant’s response, applicant appears to agree that Arai teaches the claimed aluminum wiring, but argues that it does not disclose “the aluminum wiring does not come in contact with the second sealing resin but is covered by the sealing resin”.. In response to applicant's above argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, the first sealing resin of Yamamoto completely covers the semiconductor element and it’s internal pads and connections – only an external connections are exposed. Thus, it strongly suggests that any internal parts (i.e. anything other than external interconnects) would be covered; i.e. interconnects such as wire bonds would also be covered by the same resin (i.e. the first sealing resin) much like the various exposed electrode pads of the semiconductor element. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AJAY ARORA/Primary Examiner, Art Unit 2892